DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 03/04/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/04/2022 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 4, “anarc” has been changed to --an arc--.
Claim 1 line 4, “arckinematic” has been changed to --arc kinematic--.
Claim 1 line 5, “beingreciprocally” has been changed to --being reciprocally--.
Claim 1 line 5, “arckinematic” has been changed to --arc kinematic--.
Claim 1 line 6, “rodis” has been changed to --rod is--.
Claim 1 line 9, “arckinematic” has been changed to --arc kinematic--.
Claim 2 line 1, “wherein,the” has been changed to --wherein, the--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the Examiner considers US 20120042628 A1 to Rosheim to be the closest prior art of record because it discloses a fixed platform, a moving platform, an arc kinematic chain and an arc rod. The prior art of Rosheim fails to disclose a rotation assembly mounted on the fixed platform as recited in claim 1.  The prior art of record does not provide any teaching, suggestion or motivation to modify toward the entirety of Applicant's claimed invention.  Further, there was no cogent reasoning elsewhere available to one of ordinary skill that was unequivocally independent of improper hindsight of applicant's invention and that would have led one of ordinary skill in the art as of the effective filing date to modify the prior art to obtain the Applicant' s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658